IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-30065
                         Conference Calendar



UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

versus

KENNETH RANDALL,
                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 88-CR-261-D
                        --------------------
                          October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, court-appointed counsel for

Kenneth Randall, has moved for leave to withdraw and has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Randall has received a copy of counsel’s motion and brief, but he

has not filed a response.

     Our review of the brief filed by counsel and of the record

discloses no nonfrivolous issue for appeal.    Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities, and the APPEAL IS DISMISSED.    See 5TH

CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.